   8:21-cv-00308-RGK-PRSE Doc # 3 Filed: 08/17/21 Page 1 of 2 - Page ID # 30




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAION WILLIAMS,

                     Petitioner,                              8:21CV308

       vs.
                                                                ORDER
STATE OF NEBRASKA,

                     Respondent.


       This matter is before the court on its own motion. Petitioner filed a Petition
for Writ of Habeas Corpus (Filing 1) on August 16, 2021. However, Petitioner failed
to include the $5.00 filing fee. Petitioner has the choice of either submitting the $5.00
fee to the clerk’s office or submitting a request to proceed in forma pauperis. If
Petitioner chooses to do the latter, the enclosed pauper’s forms should be completed
and returned to this court. Failure to take either action within 30 days will result in
the court dismissing this case without further notice to Petitioner.

      IT IS THEREFORE ORDERED that:

      1.      Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Petitioner the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.      The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: September 16, 2021: Check for MIFP
or payment.
8:21-cv-00308-RGK-PRSE Doc # 3 Filed: 08/17/21 Page 2 of 2 - Page ID # 31




   Dated this 17th day of August, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                    2
